UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2015 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-34751 National American University Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 83-0479936 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5301 S. Highway 16 Rapid City, SD (Address of principal executive offices) (Zip Code) (605) 721-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesR No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£ NoR As of March 31, 2015, $ 25,187,526shares of common stock, $0.0001par value, were outstanding. NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Unaudited Condensed Consolidated Balance Sheet as of February 28, 2015 and Condensed Consolidated Balance Sheet as of May 31, 2014 3 Unaudited Condensed Consolidated Statements of Operationsand Comprehensive Income for the three and nine months ended February 28, 2015 and February 28, 2014 4 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the nine months ended February 28, 2015 and February 28, 2014 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended February 28, 2015 and February 28, 2014 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PARTII. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. MINE SAFETY DISCLOSURES 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AS OF FEBRUARY 28, 2 CONSOLIDATED BALANCE SHEET AS OF MAY 31, 2014 (In thousands except share data) February 28, May 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale investments Student receivables — net of allowance of $738 and $1,026 at February 28, 2015 and May 31, 2014, respectively Other receivables Income taxes receivable 0 Deferred income taxes Prepaid and other current assets Total current assets Total property and equipment - net OTHER ASSETS: Condominium inventory Land held for future development Course development — net of accumulated amortization of $2,677 and $2,421 at February 28, 2015 and May 31, 2014, respectively Note receivable - tenant improvements 0 Deposit on property and equipment 0 Other Total other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of capital lease payable $ $ Accounts payable Dividends payable Student accounts payable Income taxes payable 0 Deferred income Accrued and other liabilities Total current liabilities DEFERRED INCOME TAXES OTHER LONG-TERM LIABILITIES CAPITAL LEASE PAYABLE, NET OF CURRENT PORTION COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY: Common stock, $0.0001 par value (50,000,000 authorized; 28,254,451 issued and 25,185,841 outstanding as of February 28, 2015; 28,177,827 issued and 25,117,454 outstanding as of May 31, 2014) 3 3 Additional paid-in capital Retained earnings Treasury stock, at cost (3,068,610 shares at February 28, 2015 and 3,060,373at May 31, 2014) ) ) Accumulated other comprehensive loss, net of taxes - unrealized loss on available for sale securities 0 (3 ) Total National American University Holdings, Inc. stockholders' equity Non-controlling interest ) ) Total stockholders' equity TOTAL $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE NINE MONTHS AND THREE MONTHS ENDED FEBRUARY 28, 2 (In thousands except share data) Nine Months Ended Three Months Ended February 28, February 28, REVENUE: Academic revenue $ Auxiliary revenue Rental income — apartments Condominium sales 0 Total revenue OPERATING EXPENSES: Cost of educational services Selling, general and administrative Auxiliary expense Cost of condominium sales 0 (Gain) on disposition of property ) ) 0 (3 ) Total operating expenses OPERATING INCOME OTHER INCOME (EXPENSE): Interest income 17 72 Interest expense ) Other income — net 38 35 Total other expense ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) NET INCOME NET (INCOME) LOSS ATTRIBUTABLE TO NON-CONTROLLINGINTEREST ) 26 ) ) NET INCOME ATTRIBUTABLE TO NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES OTHER COMPREHENSIVE INCOME (LOSS) — Unrealized gains(losses) on investments, net of tax 3 ) 2 (9
